Exhibit 10.7

 

MACK-CALI REALTY CORPORATION

 

TAX GROSS-UP AGREEMENT

 

AGREEMENT (“Agreement”) effective as of December 6, 2005 by and between
Mack-Cali Realty Corporation (the “Company”) and Roger W. Thomas (“Employee”).

 

WHEREAS, pursuant to the 2000 Employee Stock Option Plan of Mack-Cali Realty
Corporation (the “Plan”), the Company, on December 6, 2005, awarded seven
thousand eight (7,008) shares (“Restricted Shares”) of the Company’s common
stock, par value $.01 per share (“Company’s Common Stock”) to the Employee
subject to the terms, conditions, and restrictions set forth in the Plan and the
Restricted Share Award Agreement between the Employee and the Company dated
December 6, 2005 (hereinafter, “Restricted Share Award Agreement”); and

 

WHEREAS, the Company wishes to provide the Employee with a tax gross-up payment
upon the date of grant applicable to such Restricted Shares;

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.         Employee shall receive a tax gross-up payment in an amount equal to
One Hundred Twenty Nine Thousand Dollars ($129,000) (the “Tax Gross-Up Payment”)
from the Company.

 

2.         The Tax Gross-Up Payment shall be made as soon as practicable
following the date of grant but in no event later than December 31, 2005.

 

3.         The Company shall have the right to deduct and withhold from the Tax
Gross-Up Payment all social security and other federal, state and local taxes
and charges which currently are or which hereafter may be required by law to be
so deducted and withheld.

 

4.         Nothing in this Agreement shall confer on the Employee any right to
continue as an employee of the Company or in any way affect the Company’s or any
subsidiary’s right to terminate the Employee’s employment at any time subject to
the terms of the Employee’s employment agreement.

 

5.         This Agreement contains the entire understanding of the parties with
respect to the payment of the Tax Gross-Up Payment and this Agreement shall not
be modified or amended except in writing and duly signed by each of the parties.

 

 


--------------------------------------------------------------------------------

 

 

6.              This Agreement is not intended to provide for an elective
deferral of compensation that would be subject to Section 409A of the Internal
Revenue Code of 1986, as amended.

 

7.              This Agreement shall be governed by the laws of the State of New
Jersey applicable to contracts made, and to be enforced, within the State of New
Jersey.

 

8.              This Agreement shall be binding upon and inure to the benefit of
the successors, assigns and heirs of the respective parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective on the date first above written.

 

Mack-Cali Realty Corporation

 

By:

/s/ MITCHELL E. HERSH

 

Mitchell E. Hersh

 

 

President and

 

 

Chief Executive Officer

 

 

 

 

Employee

 

 

/s/ ROGER W. THOMAS

Roger W. Thomas

 

 

 

 

 

 

 

 

 

 

 

 